
	
		I
		112th CONGRESS
		1st Session
		H. R. 1712
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Cassidy (for
			 himself, Mr. Lankford,
			 Mr. Young of Alaska,
			 Mr. Denham,
			 Mr. Crawford,
			 Mr. Landry,
			 Mrs. Lummis,
			 Mr. Gardner,
			 Mr. Boren,
			 Mr. Thompson of Pennsylvania,
			 Mr. Bilbray,
			 Mr. Schilling,
			 Mr. Sullivan,
			 Mr. Lucas,
			 Mr. Guinta,
			 Mr. Fleming,
			 Mr. Hunter,
			 Mr. Cole, Mr. Terry, Mr.
			 Flores, Mr. Rehberg,
			 Mr. Griffin of Arkansas,
			 Mr. Austria,
			 Mr. Chaffetz,
			 Mr. Olson,
			 Mr. Critz,
			 Mr. Boustany,
			 Mr. Burton of Indiana,
			 Mr. Alexander,
			 Mrs. Biggert,
			 Mr. Scalise,
			 Ms. Granger,
			 Mr. Stutzman,
			 Mr. Richmond, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  sales of natural gas for use in natural gas vehicles from the retail sales
		  limitation on defining independent producers of petroleum
		  products.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation and Energy Security Act
			 of 2011.
		2.Exemption of
			 sales of natural gas for use in motor vehicles from the retail sales limitation
			 on definition of independent producers of petroleum products
			(a)In
			 generalParagraph (2) of
			 section 613A(d) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new sentence: Sales of natural gas, or any product
			 derived from natural gas, for use in motor vehicles shall not be taken into
			 account for purposes of this paragraph..
			(b)Motor
			 vehicleSubsection (d) of section 613A of such Code is amended by
			 adding at the end the following new paragraph:
				
					(6)Motor
				vehicleFor purposes of
				paragraph (2), the term motor vehicle means any vehicle which is
				manufactured primarily for use on public streets, roads, and highways (not
				including a vehicle operated exclusively on a rail or rails) and which has at
				least 4
				wheels.
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to sales
			 after the date of the enactment of this Act.
			
